Citation Nr: 1203901	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to October 1981.  He died in September 2005 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the RO in Waco, Texas, which denied service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC) benefits).  

The appellant presented testimony at a hearing before a Decision Review Officer (DRO) in September 2006.  A transcript of the proceeding is of record.  She subsequently requested a Board hearing, but by a statement dated in December 2006, withdrew that request. 

The Board most recently remanded the claim in July 2010 for additional procedural and evidentiary development.  The actions directed by the Board have been substantially complied with.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as cardiopulmonary arrest, due to or as a likely consequence of chronic obstructive pulmonary disease (COPD), due to or as a likely consequence of smoking.

2.  Cardiopulmonary arrest and COPD were not present in service, are not presumptively related to service, and are not shown to be etiologically related to service. 

3.  Appellant's claim for service connection for the cause of the Veteran's death on the basis that cigarette use resulted in his death is precluded by law. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

The appellant makes several contentions in support of her claim.  She initially asserted that the Veteran became addicted to tobacco during service and that this addiction caused his death.  In support of this claim, appellant reported that the Veteran had never smoked before service, that he was issued tobacco in rations, and that he was encouraged to smoke during service.  See VA Form 21-4138 dated March 2006; September 2006 hearing transcript.  

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).  Appellant's claim was filed in October 2005.  Therefore, even though the Veteran's death certificate indicates that his cardiopulmonary arrest was linked to a 30 year history of smoking, service connection for the cause of the Veteran's death on this basis is precluded by law. 

Appellant has also contended that the Veteran's service-connected prostate cancer and exposure to Agent Orange contributed to his death.  See VA Form 21-530 received October 2005; VA Forms 21-4138 dated March 2006 and August 2009.  

In addition to the arguments advanced by the appellant, her representative has raised several other theories of entitlement, to include that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused his heart condition; that the Veteran's tobacco use was a means of self-medicating to combat his service-connected PTSD such that his nicotine addiction should be considered secondary to PTSD; and that the Veteran's cardiopulmonary arrest should be presumptively associated with the Veteran's exposure to herbicide agents under the regulatory criteria pertaining to ischemic heart disease.  See November 2007 in lieu of VA Form 646; June 2009 and December 2011 briefs.  

The Veteran died in September 2005 at the age of 71, more than two decades after his discharge from active duty.  As indicated in the death certificate, the immediate cause of death was cardiopulmonary arrest, due to or as a likely consequence of COPD, due to or as a likely consequence of smoking.  The approximate interval between onset of the COPD and smoking and death was listed on the death certificate as 30 years.  

The Board notes at this juncture that cardiopulmonary arrest, which is listed as the immediate cause of the Veteran's death on the certificate of death, means that the Veteran's heart and lungs stopped functioning.  See Dorland's Illustrated Medical Dictionary 121, 269 (28th ed. 1994).  This definition makes it clear that cardiopulmonary arrest cannot be considered a type of cardiovascular disease, to include ischemic heart disease.  The Board also notes that although it appears the Veteran was smoking in approximately 1975, the finding that COPD onset at that approximate time is not supported by the medical evidence of record.  Rather, a May 1989 chest x-ray contained an impression of possible COPD but the earliest evidence that contains a diagnosis is dated June 2000.  See radiologic consultation request/report; record from Brooke Army Medical Center.  

The Veteran's service personnel records reveal that he was stationed in the Republic of Vietnam between November 3, 1968 and October 25, 1969.  As such, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2011).  None of the causes of death listed on the death certificate, however, to include cardiopulmonary arrest (as defined above), are diseases presumptively associated with exposure to herbicide agents under VA regulations.  See 38 C.F.R. § 3.309 (e) (2011).  As such, service connection on a presumptive basis is not warranted.  Appellant is not precluded, however, from establishing service connection for the cause of the Veteran's death on a direct basis rather than a presumptive one.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994). 

The evidence of record does not support the claim for service connection for the cause of the Veteran's death on a direct basis.  As an initial matter, the Veteran's service treatment records do not show that he developed cardiopulmonary arrest and/or COPD during service.  Rather, a chest x-ray taken in December 1972 showed satisfactory inflation of the lungs with no evidence of active inflammatory disease and the cardiac silhouette appeared normal with no evidence of chamber enlargement.  And while the Veteran did report pain or pressure in chest; chronic cough; and palpitation or pounding heart at the time of an October 1981 retirement examination, the examiner noted smoker's cough (one pack of cigarettes per day history) in relation to these complaints.  There were no findings related to cardiopulmonary arrest or COPD, the Veteran denied shortness of breath and heart trouble, and clinical evaluation of the Veteran's heart, lungs and chest was normal at that time.  See reports of medical examination and history.  Moreover, while post-service medical evidence of record reveals that the Veteran was diagnosed with COPD in June 2000 and, after going into cardiac arrest at home, was transported to Darnall Army Community Hospital in September 2005, the facility at which he later died, there is no competent evidence that establishes an etiological relationship between cardiopulmonary arrest or COPD and active service, to include the Veteran's presumed exposure to an herbicide agent during his tour of duty in Vietnam.  There is also no competent evidence that establishes an etiological relationship between the Veteran's service-connected prostate cancer and cardiopulmonary arrest.  

The Board must now address the contentions raised by the appellant's representative.  As noted above, the representative contends that the Veteran's cardiopulmonary arrest should be presumptively associated with the Veteran's exposure to herbicide agents under the regulatory criteria pertaining to ischemic heart disease and that an opinion on this matter is needed to decide the claim.  The Board disagrees.  As discussed above, cardiopulmonary arrest, by medical definition, is not a form of ischemic heart disease.  Therefore, no opinion is needed on this contention and the regulations pertaining to presumptive service connection for ischemic heart disease do not apply to the instant case.  

The representative also contends that the Veteran's service-connected PTSD caused his heart condition, that there are known links between PTSD and cardiovascular disease, and that an opinion on whether PTSD caused the Veteran's death is needed.  The Board also disagrees with this assertion for the same reason as above, namely that cardiopulmonary arrest, by definition, is not a form of cardiovascular disease.  And while the Board acknowledges that the post-service medical evidence indicates that the Veteran underwent several surgeries during his lifetime, to include thrombolysis, angiography, thrombectomy, femoral bypass, and artery graft/bypass, these procedures were conducted in relation to his diagnosed peripheral and arteriosclerotic vascular disease.  These disorders do not equate to any form of cardiovascular disease, to include ischemic heart disease, and there is no evidence to suggest the Veteran had any form of heart disease during his lifetime.  

The representative also contends that the Veteran's tobacco use was a means of self-medicating to combat his service-connected PTSD such that his nicotine addiction should be considered secondary to PTSD.  The link the representative is trying to draw between such self medication and the cause of the Veteran's death, however, is too attenuated.  In other words, even if the Veteran's service-connected PTSD caused the Veteran to smoke, the death certificate makes clear that the Veteran's many year history of smoking caused the development of COPD, which in turn was a cause of the cardiopulmonary arrest that resulted in his death.  Smoking was not the immediate, or even the sequentially listed underlying contributing cause of the cardiopulmonary arrest.  For this reason, the Board also disagrees with the representative's assertion that an opinion is needed to determine if the Veteran's smoking was indeed a form of self medication.  

At this juncture, the Board acknowledges a statement made by the representative in the December 2011 brief that the alternative theories of entitlement raised in the record have not clearly been resolved by the AOJ, to include in the May 2011 SSOC.  While the Board acknowledges the merits of this assertion, it notes that a new theory of entitlement does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Therefore, the Board finds that its consideration of each theory of entitlement raised in this claim is sufficient and that remand for a supplemental statement of the case (SSOC) is not warranted.  

For the reasons discussed more fully above, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Appropriate notice was provided to the appellant in an August 2009 letter and the claim was readjudicated in SSOCs dated October 2009 and May 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder.  In that vein, the Board finds that the RO/AMC substantially complied with the July 2010 remand by making specific arrangements to obtain records from the VA facility in Temple and Darnall Army Community Hospital dated between September 2004 and September 2005 (to include an autopsy report from Darnall Army Community Hospital).  See October 2010 VA Form 3101; letters dated October 2010 and April 2011 from AMC to Darnall Army Community Hospital; D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board again acknowledges the appellant's representative's contentions that medical opinions should be obtained in this case to resolve certain questions, but for the reasons discussed more fully above, disagrees with this assertion and finds that no medical opinions are needed.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.



ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


